                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                          /:Jtco
                           MISSOULA DIVISION
                                                                           DEc 14 20/8
                                                                      c,"~. u. s .
                                                                        D1str;ct Diatrict C
                                                                               O
                                                                    lvtiss' lvtontan Ourt
UNITED STATES OF AMERICA,                          CV   18-32- M-DWM Ou/a a

                        Plaintiff,

 vs.                                                      ORDER

 CHRISTOPHER J. MORIGEAU,
 JOHLEEN MORIGEAU, and
 CONFEDERATED SALISH &
 KOOTENAI TRIBES,

                         Defendants.



       The United States has moved to confirm the United States Marshal's sale

held in this matter.

       IT IS ORDERED that the United States' motion (Doc. 28) is GRANTED.

The United States Marshal's sale held on December 5, 2018, is confirmed.

       DATED this      _ffday of December, 2018.


                                       Donald W.,,M lloy, District Judge
                                       United States istrict Court
